       Case 19-22715-CMB              Doc 153-1 Filed 08/22/19 Entered 08/22/19 17:19:05                          Desc
                                              Exhibit A Page 1 of 1



From:                                Paula Webster <pjwebsterrm@yahoo.com>
Sent:                               Thursday, August 22, 2019 2:48 PM
To:                                 jackteitz@hotmail.com; Ryan Cooney
Subject:                             proposal greenville! new castle




Jack, New tenns:
Purchase price of Greenville and New Castle S 160,000 Down payment of 550,000 to be made on the day of closing.
Monthly payments of 54.000 per month with a balance of $90,000 remaining will pay on or before March 3,2020.
We are prepared to assume operations if we are awarded the sale immediately.
Contingent on the assumption on the lease wilh Gerald Fry or a new negotinied lease,
Contingent on the assumption of the lease with Common Fields plaza or a new negotiated lease.
Abide by the tenns of the arrangement.


Paula Webster
330-506-7024




                                                 EXHIBIT A
